Citation Nr: 1109358	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fibromatosis with onychomycosis and mild hallux valgus of the right foot.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left and right foot conditions.  A January 2009 rating decision denied the claim for TDIU.  In August 2009, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

A June 2010 rating decision granted service connection for a bilateral plantar fibromatosis with onychomycosis and mild hallux valgus of the right foot, and assigned an initial disability rating of 10 percent effective March 10, 2004.  In correspondence dated in July 2010, the Veteran disagreed with the assigned rating.  No special wording is required for a notice of disagreement, and the Veteran's statement in his July 2010 is therefore considered to be a notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a).  As the notice of disagreement is still pending, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has perfected an appeal on the issue of entitlement to TDIU.  However, the resolution of the pending claim for increased rating for a bilateral foot disability could affect the outcome of the TDIU claim.  Therefore, the issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case in response to the July 2010 notice of disagreement, to include notification of the need to timely file a Substantive Appeal to perfect an appeal on that issue.

2.  Then, readjudicate the claim for TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


